


110 HR 2331 IH: First Response Broadcasters Act of

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2331
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Melancon (for
			 himself and Mr. Pickering) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to support efforts by local or regional television or
		  radio broadcasters to provide essential public information programming in the
		  event of a major disaster, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First Response Broadcasters Act of
			 2007.
		2.FindingsCongress finds that—
			(1)in the periods
			 before, during, and after major disasters that occurred not long before the
			 date of enactment of this Act (including Hurricane Katrina, Hurricane Rita, and
			 the terrorist attacks of September 11, 2001), local media organizations
			 (including newspapers, public and private broadcasters, and online
			 publications) provided a valuable public service by transmitting and publishing
			 disaster-related information, guidance, and assistance;
			(2)local
			 broadcasters, public and private, provided a particularly valuable public
			 service by transmitting evacuation instructions, warnings of impending threats,
			 timely response status updates, and other essential information related to such
			 major disasters to listeners and viewers to whom other forms of media were
			 often unavailable or inaccessible;
			(3)an inability to
			 access a disaster area may impede the ability of local media organizations to
			 provide such public services;
			(4)according to the
			 report by the Committee on Homeland Security and Governmental Affairs of the
			 Senate, titled Hurricane Katrina: A Nation Still Unprepared,
			 dated May 2006, It is essential that the news media receive accurate
			 disaster information to circulate to the public. News media can also help
			 inform the public by reporting on rumors and soliciting evidence and comment on
			 their plausibility, if any;
			(5)according to
			 testimony provided on September 22, 2005, to the Committee on Commerce,
			 Science, and Transportation of the Senate, an estimated 100 Gulf Coast
			 broadcast stations were unable to broadcast as a result of Hurricane Katrina,
			 with approximately 28 percent of television stations and approximately 35
			 percent of radio stations unable to broadcast in the area affected by Hurricane
			 Katrina;
			(6)according to
			 testimony provided on September 7, 2005, to the Committee on Energy and
			 Commerce of the House of Representatives, following Hurricane Katrina only 4 of
			 the 41 radio broadcast stations in the New Orleans metropolitan area remained
			 on the air in the immediate aftermath of that hurricane;
			(7)the only
			 television station in New Orleans to continue transmitting its over-the-air
			 signal uninterrupted during and after Hurricane Katrina was able to do so only
			 as a direct result of steps taken to better protect its transmitter and provide
			 redundant production facilities in the region;
			(8)fuel and other
			 supply shortages inhibit the ability of a broadcaster to stay on the air and
			 provide essential public information following a major disaster;
			(9)according to the
			 report by the Committee on Homeland Security and Governmental Affairs of the
			 Senate, titled Hurricane Katrina: A Nation Still Unprepared,
			 dated May 2006, there were instances of Federal authorities confiscating
			 privately-purchased fuel supplies in the area affected by Hurricane
			 Katrina;
			(10)the ability of
			 several broadcasters in Mississippi to remain on the air was unduly compromised
			 by the confiscation of their privately-purchased fuel supplies;
			(11)practices put in
			 place following Hurricane Andrew to involve broadcasters in disaster response
			 and expedite access by broadcast engineers to disaster areas for the purpose of
			 repairing critical-to-air facilities and infrastructure has significantly
			 increased the ability of broadcasters in Florida to continue transmitting
			 essential public information during subsequent major disasters;
			(12)a June 12, 2006,
			 report to the Federal Communications Commission from the Independent Panel
			 Reviewing the Impact of Hurricane Katrina on Communications Networks recommends
			 that cable and broadcasting infrastructure providers, and their contracted
			 workers, be afforded emergency responder status under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and that
			 this designation would remedy many of the access and fuel sharing issues that
			 hampered industry efforts to quickly repair infrastructure following Hurricane
			 Katrina;
			(13)the partnership
			 of competing radio broadcasters in the wake of Hurricane Katrina, casting aside
			 commercial interests to provide uninterrupted, redundant public information
			 programming from multiple transmission facilities, served the public well and
			 for many hurricane victims was the only source of disaster-related information
			 for many days;
			(14)other similar
			 models for regional broadcaster cooperation nationwide, such as the initiative
			 by 3 public and private radio groups to cooperatively produce essential
			 disaster-related programming in eastern and central Maine, will further prepare
			 the industry to effectively respond to major disasters;
			(15)following
			 Hurricane Katrina, a Primary Entry Point station in Louisiana, operating only
			 on generator power until commercial power was restored 2 weeks after the
			 disaster, was instrumental in providing life-saving information to the general
			 public throughout the area as battery-operated radios were the only source of
			 official news and information;
			(16)as of April 18,
			 2007, there were 24 States with 1 Primary Entry Point station, 4 States with 2
			 Primary Entry point stations, 2 Primary Entry Point stations located in
			 territories of the United States, and 2 Primary Entry Point stations under
			 development in Alabama and Mississippi;
			(17)in the event of a
			 man-made or natural disaster, it is essential to provide for Primary Entry
			 Point stations in any State or territory where there is not a facility, meaning
			 an additional 23 stations are required, located in—
				(A)Arkansas;
				(B)Connecticut;
				(C)Delaware;
				(D)the District of
			 Columbia;
				(E)Indiana;
				(F)Iowa;
				(G)Kentucky;
				(H)Maine;
				(I)Michigan;
				(J)Nebraska;
				(K)New
			 Hampshire;
				(L)New Jersey;
				(M)Oklahoma;
				(N)Oregon;
				(O)Pennsylvania;
				(P)Rhode
			 Island;
				(Q)South
			 Dakota;
				(R)Vermont;
				(S)West
			 Virginia;
				(T)Wisconsin;
				(U)American
			 Samoa;
				(V)the Northern
			 Mariana Islands; and
				(W)Guam; and
				(18)in the event of a
			 man-made or natural disaster, it is essential to provide for the Primary Entry
			 Point stations in larger States where there is currently a facility, but an
			 additional station is required to ensure full sufficient geographic coverage,
			 meaning 2 stations are required, located in—
				(A)Kansas; and
				(B)Florida.
				3.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency;
			(2)the term
			 disaster area means an area in which the President has declared a
			 major disaster, during the period of that declaration;
			(3)the term
			 first response broadcaster means a local or regional television or
			 radio broadcaster that provides essential disaster-related public information
			 programming before, during, and after the occurrence of a major
			 disaster;
			(4)the term
			 major disaster has the meaning given the term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122); and
			(5)the term
			 Secretary means the Secretary of Homeland Security.
			4.Primary entry
			 point stations
			(a)In
			 generalThere are authorized
			 to be appropriated $6,500,000 to the Administrator of the Federal Emergency
			 Management Agency for facility and equipment expenses to construct an
			 additional 25 Primary Entry Point stations in the continental United States and
			 territories.
			(b)DefinitionIn
			 this section, the term Primary Entry Point station means a radio
			 broadcast station designated to provide public information following national
			 and local emergencies where there is no commercial power.
			5.Broadcast disaster
			 preparedness grant program
			(a)DefinitionIn
			 this section, the term pilot program means the Broadcast Disaster
			 Preparedness Grant Program established under subsection (b).
			(b)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 establish a pilot program under which the Administrator may make grants to
			 first response broadcasters, to be known as the Broadcast Disaster
			 Preparedness Grant Program.
			(c)PriorityThe
			 Administrator may give priority to an application for a grant under the pilot
			 program that—
				(1)is
			 submitted—
					(A)on behalf of more
			 than 1 first response broadcaster operating in an area;
					(B)in cooperation
			 with State or local authorities;
					(C)on behalf of a
			 first response broadcaster with 50 employees or less;
					(D)on behalf of a
			 first response broadcaster that is principally owned and operated by
			 individuals residing within the State, county, parish, or municipality in which
			 the broadcaster is located; or
					(2)provides, in
			 writing, a statement of the intention of the applicant to provide
			 disaster-related programming dedicated to essential public information purposes
			 before, during, and after a major disaster.
				(d)Use of
			 fundsA grant under the pilot program shall be used by a first
			 response broadcaster to—
				(1)protect or provide
			 redundancy for facilities and infrastructure, including transmitters and other
			 at-risk equipment (as determined by the Administrator), critical to the ability
			 of that first response broadcaster to continue to produce and transmit
			 essential disaster-related public information programming; or
				(2)upgrade or add
			 facilities or equipment that will enhance or expand the ability of the first
			 responder broadcaster to acquire, produce, or transmit essential
			 disaster-related public information programming.
				(e)Federal
			 shareThe Federal share of an activity carried out with a grant
			 under this section shall be not more than 50 percent.
			(f)TerminationThe
			 authority to make grants under the pilot program shall terminate at the end of
			 the third full fiscal year after the date of enactment of this Act.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out the pilot program $10,000,000 for each of fiscal years
			 2008 through 2010.
			6.First response
			 broadcaster access following a major disaster
			(a)AccessSection
			 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170b) is amended—
				(1)in subsection
			 (a)(3)(B), by inserting (including providing fuel, food, water, and
			 other supplies to first response broadcasters, after providing essential
			 emergency services, health care, and utility restoration services)
			 before the semicolon at the end; and
				(2)in subsection
			 (c)(6)—
					(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
					(B)by inserting
			 before subparagraph (B), as so redesignated, the following:
						
							(A)First response
				broadcasterThe term first response broadcaster has
				the meaning given that term in section
				707.
							.
					(b)ConfiscationTitle
			 VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5201 et seq.) is amended by adding at the end the following:
				
					707.Confiscation
				from first response broadcasters
						(a)DefinitionIn this section, the term first
				response broadcaster means a local or regional television or radio
				broadcaster that provides essential disaster-related public information
				programming before, during, and after a major disaster.
						(b)In
				generalIn the event of a
				major disaster, and to the extent practicable and consistent with not
				endangering public safety, a Federal officer or employee may not confiscate
				fuel, water, or food from a first response broadcaster if that first response
				broadcaster adequately documents that such supplies will be used to enable that
				broadcast first responder to broadcast essential disaster-related public
				information programming in the area affected by that major
				disaster.
						.
			(c)Restoration of
			 servicesThe Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.) is amended—
				(1)by
			 redesignating section 425 (42 U.S.C. 5189e) (relating to essential service
			 providers) as section 427; and
				(2)in section 427, as
			 so redesignated, by adding at the end the following:
					
						(d)First response
				broadcasters
							(1)DefinitionIn this subsection, the term first
				response broadcaster has the meaning given that term in section
				707.
							(2)In
				generalIn the event of a major disaster, the head of a Federal
				agency, in consultation with appropriate State and local government
				authorities, and to the greatest extent practicable and consistent with not
				endangering public safety or inhibiting recovery efforts, shall allow access to
				the area affected by that major disaster for technical personnel, broadcast
				engineers, and equipment needed to restore, repair, or resupply any facility or
				equipment critical to the ability of a first response broadcaster to continue
				to acquire, produce, and transmit essential disaster-related public information
				programming, including the repair and maintenance of transmitters and other
				facility equipment and transporting fuel for generators.
							(3)News gathering
				employeesThis subsection shall not apply to news gathering
				employees or agents of a first response
				broadcaster.
							.
				(d)Guidelines for
			 press
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 credentialing authority means a Federal, State, or local
			 government agency that—
						(i)issues press
			 credentials; and
						(ii)permits and
			 coordinates access to a designated location or area on the basis of possessing
			 such press credentials;
						(B)the term
			 press credential means the identification provided to news
			 personnel to identify such personnel as members of the press; and
					(C)the term
			 news personnel includes a broadcast journalist or technician,
			 newspaper or periodical reporter, photojournalist, and member of a similar
			 professional field whose primary interest in entering the disaster area is to
			 gather information related to the disaster for wider publication or
			 broadcast.
					(2)Access to
			 disaster areaFor purposes of permitting and coordinating access
			 by news personnel to a disaster area—
					(A)any State or local
			 government agency that serves as the primary credentialing authority for that
			 disaster area before the date of the applicable major disaster shall remain the
			 primary credentialing authority during and after that major disaster,
			 unless—
						(i)the
			 State or local government agency voluntarily relinquishes the ability to serve
			 as primary credentialing authority to another agency; or
						(ii)the
			 State or local government agency, in consultation with appropriate Federal
			 disaster response agencies, assigns certain duties, including primary
			 credentialing authority, to the Federal Emergency Management Agency or another
			 appropriate Federal, State, or local government agency; and
						(B)the Federal
			 Emergency Management Agency and other appropriate Federal disaster response
			 agencies operating in a disaster area shall permit and coordinate news
			 personnel access to the disaster area consistent with the access guidelines
			 determined by the primary credentialing authority for that disaster
			 area.
					(3)Catastrophic
			 incident accessIn the event of a catastrophic incident (as that
			 term is defined in section 501 of the Homeland Security Act of 2002 (6 U.S.C.
			 311)) that leaves a State or local primary credentialing authority unable to
			 execute the duties of that credentialing authority described under paragraph
			 (2) or to effectively communicate to Federal officials a determination
			 regarding the intent of that credentialing authority to retain, relinquish, or
			 assign its status as the primary credentialing authority, the Secretary may
			 designate the Federal Emergency Management Agency or another Federal agency as
			 the interim primary credentialing authority, until such a time as the State or
			 local credentialing authority notifies the Secretary of whether that authority
			 intends to retain, relinquish, or assign its status.
				
